Braley, J.
By G. L. c. 250, § 22, “After the entry of final judgment in a civil action, the court in which the judgment was entered may, upon petition, grant a writ of review. If judgment was rendered in the absence of the petitioner and without his knowledge, the petition shall be filed within one year after the petitioner first had notice of the judgment; otherwise, within one year after the judgment was rendered. In the supreme judicial or the Superior Court, the petition shall be filed in the county where the judgment was entered.” It is settled that the granting of the petition rests substantially in the sound discretion of the court, the exercise of which will not be set aside unless positive error of law appears. Sylvester v. Hubley, 157 Mass. 306, 309. Marsch v. Southern New England Railroad, 235 Mass. 304, 305.
The facts recited in the record show that the petitioner, an attorney at law, was the defendant in a suit to foreclose a tax lien under St. 1915, c. 237, § 4 (see now G. L. c. 60, §§ 64-75), in which he had -entered his appearance and offered to redeem. The plaintiff moved that the case be assigned for trial, and notice of the motion was sent by mail to the petitioner’s office. But, just before the filing of the motion, he had suddenly been taken ill on the street and been removed to a hospital where he still remained when the petition for review was heard. The family, who had been told by the physician in attendance that he could not be interviewed about any matters of business, notified his office *304associates of these conditions, but neglected to authorize them to attend to any of his personal or professional affairs. The motion being presented, no one appeared in opposition, and the plaintiff and the court, acting without any knowledge of his illness, had the case assigned for a day certain, and notice accordingly was sent to bim by the recorder or clerk of the court. The case came on for hearing, and the defendant was defaulted. The recorder as required by the rules of the court sent notice by mail of the default to the defendant at his office, and a decree was entered foreclosing the lien. The. plaintiff thereafter having entered upon the property and notified the tenants of her ownership, they informed the defendant’s family of the change in title and the present petition was brought in behalf of the defendant.
The judge was requested by the respondent to rule, that “where a party has been properly served with process, has appeared and answered in the original cause, has been properly notified by the court that the case has been set down for a hearing on a given date, does not appear upon the date assigned for trial, is defaulted and judgment entered, a writ of review does not lie.” The request was denied rightly. Boston v. Robbins, 116 Mass. 313, 314. The judge was warranted in finding that the defendant “failed to receive any notice of the motion to assign, of the assignment and of the default as absolutely as if no such notices had ever been sent.” He also had before him the record in the tax lien foreclosure proceedings, and his further statement, that “In my opinion said defendant, the present petitioner, has a substantial case upon the merits, which by accident and without fault on his part he had no opportunity of presenting,” is not an error of law. A manifest injustice would be done if through no fault or neglect of his own as the judge has found, the petitioner was denied the opportunity of presenting his defence for judicial examination, consideration and determination. Golden v. Blaskopf, 126 Mass. 523, 525.

Exceptions overruled.